Citation Nr: 0028858	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  94-07 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

Entitlement to service connection for left ear hearing loss, 
tinnitus, and otitis media of the left ear.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1951 to February 
1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 1993 and later RO decisions that denied service 
connection for bilateral hearing loss, tinnitus, and otitis 
media.  At a hearing before the undersigned in July 1996, the 
veteran stated that he was claiming service connection for 
left ear problems only.  Hence, the issues for appellate 
consideration have been classified as shown on the first page 
of this decision.  In September 1996, the case was remanded 
to the RO for additional development.


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence showing the presence of otitis media of the left 
ear.

2.  Left ear hearing loss and tinnitus are due to exposure to 
the loud noises of guns in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for left ear otitis 
media is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  Left ear hearing loss and tinnitus were incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Otitis Media of the Left Ear

The veteran had active service from February 1951 to February 
1953.  Service documents show that he served in an artillery 
unit.

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that the claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  "The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court")" has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  The veteran does not 
claim that the disabilities being considered in this appeal 
are related to combat.  Hence, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application.

Service medical records show that the veteran was 
hospitalized from August to September 1951 and found to have 
acute otitis externa.  A report of his hospitalization in May 
1952 show the presence of otitis media, traumatic, bilateral, 
sustained during firing practice.  Otitis media was not found 
at the time of his medical examination for separation from 
service in February 1953.

The post-service medical records do not show the presence of 
otitis media of the left ear.  A claim for service connection 
for a disability is not well grounded where there is no 
medical evidence of the claimed disability.  Caluza, 7 Vet. 
App. 498.

The veteran and his wife testified at hearings in 1993 and 
1996.  The testimony was to the effect that the veteran had 
otitis media of the left ear that had its onset in service.  
This lay evidence is not sufficient to demonstrate the 
presence of a medical condition.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In this case, the evidence shows that the veteran's otitis 
media in service was acute and transitory, and resolved 
without residual disability.  There is no competent (medical) 
evidence showing that the veteran currently has otitis media 
of the left ear.  Hence, the claim for service connection for 
this disability is not plausible, and it is denied as not 
well grounded.





II.  Service Connection for Left Ear Hearing Loss and 
Tinnitus

A.  Factual Background

Service medical records are negative for tinnitus and left 
ear hearing loss.  Nor were these conditions found at the 
time of the veteran's medical examination for separation from 
service in February 1953.

The veteran underwent a VA medical examination in April 1953.  
Examination of his ears revealed no abnormalities.

The post-service medical records, VA and private medical 
reports, show that the veteran was treated and evaluated for 
various conditions in the 1970's, 1980's, and 1990's.  These 
records do not demonstrate the presence of tinnitus until the 
late 1980's and left ear hearing loss until the 1990's.  A 
private medical report of the veteran's treatment in 
September 1988 notes the presence of tinnitus.

The veteran underwent VA medical examinations in 1993.  At a 
VA medical examination in March 1993 he was found to have 
probable sensorineural hearing loss of the left ear and 
tinnitus.  He was recommended for audiometric evaluation.

On the VA authorized audiological evaluation in April 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
30
30
25
50
60

Speech audiometry revealed speech recognition ability of 
80 percent in the left ear.  The diagnoses were mild hearing 
loss in the left ear dropping to a severe loss in the higher 
frequencies and constant ocean-like tinnitus.

The veteran testified at a hearing in June 1993 before a 
hearing officer at the RO and, in July 1996, he and his wife 
testified before the undersigned.  The testimony was to the 
effect that the veteran had left ear hearing loss and 
tinnitus related to otitis media of the left ear from 
exposure to the loud noises of guns in service.

The veteran underwent a VA examination of his ears in 
February 1997.  The impression was bilateral mild 
sensorineural hearing loss with left tinnitus.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
25
30
40
55
60

Speech audiometry revealed speech recognition ability of 
86 percent in the left ear.

The veteran underwent a VA examination of his ears in May 
1997.  The diagnoses were sensorineural hearing loss and 
tinnitus.  The veteran gave a history of exposure to the 
noises of anti-aircraft artillery in service.  The examiner 
noted that both of these conditions could very likely have 
resulted from an incident of service as reported by the 
veteran.

The veteran underwent a VA examination of his ears in July 
1997.  The diagnoses were high frequency sensorineural 
hearing loss of the left ear and tinnitus.

The veteran underwent a VA ENT (ears, nose, throat) 
examination in October 1997.  The diagnoses were 
sensorineural hearing loss of the left ear and tinnitus.  The 
examiner after reviewing the medical evidence in the 
veteran's case noted that the veteran had an injury in 
service that produced otitis, but she could not attribute the 
left ear hearing loss and tinnitus to this incident without 
further studies.  She recommended the veteran for MRI 
(magnetic resonance imaging) to rule out other cause for the 
tinnitus and left ear hearing loss that might provide further 
information as to the etiology of these conditions.


B.  Legal Analysis

The veteran's claims for service connection for left ear 
hearing loss and tinnitus are well grounded, meaning they are 
plausible.  Medical evidence has been received that indicates 
the reasonable possibility of a relationship between these 
conditions and an incident of service.  While the examiner 
who conducted the October 1997 VA ENT examination of the 
veteran recommended an MRI in order to obtain additional 
information that might indicate the cause of the veteran's 
left ear hearing loss and tinnitus, the Board finds that this 
study could have been requested by that physician at that 
time and was not.  Nor does this physician indicate that this 
study would show the cause of the veteran's left ear hearing 
loss and tinnitus.  Under the circumstances, the Board finds 
that all relevant evidence has been obtained with regard to 
the claim and that no further assistance to the appellant is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The evidence shows that the veteran currently has left ear 
hearing loss that meets the criteria of 38 C.F.R. § 3.385, 
and thus service connection is not precluded if the hearing 
loss can be linked to service.  Ledford v. Derwinski, 3 Vet. 
App. 87 (1992).  The veteran's service medical records 
contain no evidence of left ear hearing loss or tinnitus, and 
at his medical examination for separation from service in 
February 1953 these conditions were not found.  The service 
medical records, however, do show that he was exposed to the 
loud noises from guns that caused acute traumatic otitis 
media of the left ear.

Statements from the veteran and testimony from him and his 
wife are to the effect that the veteran's current left ear 
hearing loss and tinnitus is due to the exposure to the loud 
noises of guns in service.  This lay evidence is corroborated 
by the service medical records that show the veteran was 
exposed to loud noises from guns and the report of the May 
1997 VA medical examination that indicates it is very likely 
that the left ear hearing loss and tinnitus could have been 
caused by the veteran's exposure to the loud noises of guns 
in service.  The Board also notes that the examiner who 
conducted the veteran's VA ENT examination in October 1997 
could not link these conditions to the veteran's exposure to 
the loud noises of guns in service.  However, neither could 
this examiner exclude such a relation.

After consideration of all the evidence in this case, the 
Board finds that the evidence is in equipoise as to whether 
or not the veteran's left ear hearing loss and tinnitus are 
due to exposure to the loud noises of guns in service.  Under 
the circumstances, the veteran prevails with regard to his 
claims for service connection for these conditions with 
application of the benefit-of-the-doubt doctrine.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).







ORDER

The claim for service connection for otitis media of the left 
ear is denied as not well grounded.

Service connection for left ear hearing loss and tinnitus is 
granted.




		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

